In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 16-481V
                                       Filed: July 1, 2016

****************************
THERESA HIBBS,               *
                             *
               Petitioner,   *
v.                           *
                             *
SECRETARY OF HEALTH          *
AND HUMAN SERVICES,          *
                             *
               Respondent.   *
                             *
****************************
                 ORDER CONCLUDING PROCEEDINGS1

Dorsey, Chief Special Master:

      On June 30, 2016, the petitioner filed a Notice of Voluntary Dismissal in the
above-captioned case.2

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

     The Clerk of Court shall send a copy of the Instant Order to petitioner’s
counsel by regular and certified U.S. Mail.

        IT IS SO ORDERED.

                                                            s/Nora Beth Dorsey
                                                            Nora Beth Dorsey
                                                            Chief Special Master


1
  Because this unpublished Order contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
  The undersigned notes that petitioner’s Notice of Voluntary Dismissal was not signed by the attorney of
record as required by Vaccine Rule 14(b)(3), however a cover letter to the Office of the Clerk was
received with the Notice of Voluntary Dismissal which was signed and evidences petitioner’s counsel’s
intent to file the Notice. Accordingly, petitioner’s Notice of Dismissal is accepted for filing by leave of the
undersigned.